PER CURIAM.
Before the Court for consideration is the petition of attorney Daniel R. Giannini, III, for leave to resign from The Florida Bar. Proceedings for the consideration and disposition of the petition are governed by Rule 3-7.11 of the Rules Regulating The Florida Bar.
In his pleading the petitioning attorney states that during the time when he practiced law in Florida, he failed to comply with all of the rules of The Florida Bar pertaining to trust fund accounting and record-keeping practices. He admits that he violated article XI, rule 11.02(4)(b) of the former Integration Rule of The Florida Bar in that he did not record and identify all receipts and disbursements of trust funds. He also admits that he did not maintain all of the trust fund records required by the Integration Rule Bylaws. The petition also briefly describes certain charges made against the respondent in other pending disciplinary proceedings. The respondent states that he wishes to resign without leave to apply for readmission to membership.
In its response, The Florida Bar supports the petition but asks that we impose certain conditions on the grant of leave to resign. We therefore grant the petition for leave to resign permanently from The Florida Bar subject to the following conditions: (1) that respondent surrender to his clients and former clients in Florida all papers and files in his possession or control requested by the clients to whom they pertain; (2) that respondent cooperate fully with any investigation made on behalf of the Client Security Fund of The Florida Bar; and (3) that respondent reimburse the Client Security Fund for any payments made from the Fund as a result of his conduct.
The petition for leave to resign is accordingly granted, resignation to be effective immediately.
It is so ordered.
MCDONALD, C.J., and OVERTON, EHRLICH, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.